BINGHAM, Circuit Judge
(dissenting). In the District Court it was ruled that it was only equitable the defendants should be required to pay as damages the difference between the contract price and the cost of spinning the yarn in such one of the ways stipulated in the contract as would produce the least profit, and the plaintiffs were allowed hr recover as damages the difference between the cost of manufacture to the Arlington Mills of yarn so spun and the contract price of that article. I am unable to agree to this proposition. There was no evidence as to what the market price of yarn so spun was, whether greater or less than the contract price, or that the Arlington Mills were under contract with the plaintiffs to manufacture and sell the yarn to them at the cost of manufacture to it, or that the plaintiffs were entitled to commissions, or that they suffered any damages by reason of the breach of the contract. The plaintiffs were not manufacturers, and consequently could not allege or prove facts entitling them to a manufacturer’s profit. The Arlington Mills did not bring the action, and if it had, to entitle it to recover the special damage here in question, it would have been necessary for it to allege and prove that it was the principal for whom the plaintiffs were acting in making the contract, that the defendants knew they were its agents, and that it was to manufacture the yarn sold. Furthermore, it is not found that at the time of making the contract the defendants knew the plaintiffs were acting as agents for the Arlington Mills. Special damages of this nature are only recoverable where it is shown that they were within the contemplation of the parties at the time the contract was made. Primrose v. Western Union Telegraph Co., 154 U. S. 1, 29, 14 Sup. Ct. 1098, 38 L. Ed. 883; Western Union Telegraph Co. v. Hall, 124 U. S. 444, 8 Sup. Ct. 577, 31 L. Ed. 479; Helms v. Western Union Telegraph Co., 143 N. C. 386, 55 S. E. 831, 8 L. R. A. (N. S.) 249, 118 Am. St. Rep. 811, 10 Ann. Cas. 643; Rogers v. Western Union Telegraph Co., 72 S. C. 290, 51 S. E. 773; Pacific Express Co. v. Redman (Tex. Civ. App.) 60 S. W. 677; Western Union Telegraph Co. v. Kerr, 4 Tex. Civ. App. 280, 23 S. W. 564.